Order entered September 20, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00852-CR

                            EARNEST E. STARNES III, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1220976-V

                                            ORDER
         The Court GRANTS the State’s second motion for extension of time to file the State’s

brief.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE